Citation Nr: 1025366	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  06-18 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial increased rating in excess of 30 
percent for the period before July 14, 2005 for the service-
connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk




INTRODUCTION

The Veteran served on active duty from June 1965 to June 1969.

This case initially came before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the RO that denied 
the Veteran's claim of service connection for PTSD.  In a 
September 2004 rating decision, the RO granted service connection 
for PTSD with an evaluation of 10 percent, effective February 10, 
2003.  Subsequently in an October 2005 rating decision, the RO 
granted an increased evaluation of 50 percent, effective July 14, 
2005.  In a June 2006 rating decision, the RO granted an 
increased evaluation of 30 percent from February 10, 2003 and 
continued the 50 percent rating effective July 14, 2005.

As the claim on appeal involves a request for a higher initial 
rating following the grant of service connection, the Board has 
characterized the issue on appeal in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service connected disabilities).  

In a July 2006 letter, the Veteran requested an initial 
evaluation of 50 percent for his service-connected PTSD.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The service-connected PTSD for the period before July 14, 
2005 is shown to have been productive of a disability picture 
that more nearly approximated that of occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  


CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 50 
percent for the period before July 14, 2005 for service-connected 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.130 
including Diagnostic Code (Code) 9411 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the claimant in the development of 
a claim.  VA regulations for the implementation of VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).  

In light of the favorable action taken herein below that fully 
grants the 50 percent evaluation sought by the Veteran, the Board 
finds that a discussion of the notice and duty to assist 
provisions of VCAA is not required.  

Analysis

Disability evaluations are determined by application of criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if the 
disability more closely approximates the criteria for the higher 
rating.  See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2010).  

However, when the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of time, 
based on the facts found), is required.  See Fenderson, 12 Vet. 
App. at 126.  

The initial 30 percent for the Veteran's PTSD has been assigned 
under Diagnostic Code 9411.  However, the actual criteria for 
rating the Veteran's disability are set forth in a General Rating 
Formula for evaluating psychiatric disabilities other than eating 
disorders.  See 38 C.F.R. § 4.130 (2010).  

Pursuant to the General Rating Formula, a 30 percent is assigned 
for occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  

A rating of 50 percent is assigned for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once per week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly-
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.  

A rating of 70 percent is assignable for occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or work like setting); inability to establish and maintain 
effective relationships.  

A rating of 100 percent is assignable for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name. 38 
C.F.R. § 4.130, Diagnostic Code 9411.  

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score. According to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM- IV), 
GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness."  There is no question that the GAF score and 
interpretations of the score are important considerations in 
rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 
Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  

However, the GAF score assigned in a case, like an examiner's 
assessment of the severity of a condition, is not dispositive of 
the evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the Veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 C.F.R. 
§ 4.126(a) (2010).  

GAF scores between 51 and 60 reflect moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

The service-connected PTSD in this case is shown to have produced 
occupational and social impairment with reduced reliability and 
productivity difficulty in establishing and maintaining effective 
work and social relationships reflective of a 50 percent 
disability rating, as indicated in VA treatment records, lay 
statements, and examination records.  

In a May 2003 VA treatment note, the Veteran was prescribed 
Divalproex and Venlafaxine for his PTSD symptoms.  The treating 
physician noted the severity of the Veteran's PTSD at a six on a 
scale of one to ten with ten being severe.  The physician noted 
that the Veteran's mood was erratic, ranging from depression, 
agitation, anxiety, panic, survivor guilt, and rage at the 
slightest provocation leading to arguments at work and home.  
Poor concentration, focus, and memory deficit were noted.  
Suicidal and homicidal thoughts were noted to be severe in early 
stages of treatment and the Veteran isolated himself to avoid 
triggers that might lead to destructive thoughts or actions.  

The Veteran reported auditory hallucinations of someone calling 
his name, instructing him to hurt this person or that person.  
The Veteran insists on working alone to prevent from harming 
others if agitated.  The Veteran avoids conversations at work and 
home, he stands in the back of church to avoid personal 
interaction, and he eats meals alone at home, and stays alone in 
his room after work and on weekends.  

He has difficulty falling asleep, staying asleep, and sleeping 
late.  He suffers from nightmares about Vietnam which cause 
anxiety.  The treating physician provided a diagnosis of severe 
PTSD and assigned a GAF of 45.

In a June 2003 VA mental health treatment note, the Veteran 
reported suicidal ideations.  In a September 2003 VA mental 
health treatment note, the treating physician diagnosed the 
Veteran with severe PTSD.

In a November 2003 VA mental health treatment note, the Veteran's 
mood was euthymic and subdued, his affect was mildly constricted, 
his sleep and appetite were poor, his energy increased, his 
interests were decreased, and his thoughts were linear and 
coherent.

During a January 2004 private mental health note, the Veteran 
reported symptoms of irritability, difficulty expressing 
feelings, anger, being jumpy, loss of joy in life, terrible 
dreams, and thoughts of the victims.  The private examiner noted 
that the Veteran suffered from significant memory loss, emotional 
numbing, anger, irritability, and rage.  He further noted 
survivor guilt, hyperalertness and startle reactions, loss of 
interest, nightmares, intrusive thoughts and images, isolation 
and detachment, and periods of depression.

During the August 2004 VA examination, the Veteran reported 
trouble remembering things, difficulty focusing on tasks, 
obtaining three to four hours of sleep a night, nightmares once a 
month, mild flashback symptoms of hearing someone coming up 
behind him, and daily thoughts about Vietnam.

The Veteran further reported avoiding crowds, isolating himself 
from his family, difficulty controlling his anger, general 
anxiety, survivor guilt, and concentration difficulties.  The VA 
examiner noted that the Veteran did have startle to both touch 
and noise; however he denied avoidance or symptoms of 
hypervigilance.

The Veteran indicated that he works at the post office and has 
mild difficulty getting along with coworkers.  The VA examiner 
noted that the Veteran experiences some decrease in general 
performance.

On mental status examination, the Veteran was alert and oriented 
to personal information and place, and temporal orientation was 
normal.  He provided an accurate history, his insight was 
adequate and affect was blunted.  Response latencies were normal; 
he demonstrated adequate attention and was not distractible.  The 
VA examiner noted that the Veteran did not demonstrated 
perseveration, imitation/utilization behavior or difficulty in 
achieving or maintaining task set.  Spontaneous speech was 
fluent, grammatical and free of paraphasia.  Immediate, recent, 
and remote memories were all within normal limits.  

The Veteran reported mild dysphoria, and denied appetite 
disturbance, feelings of helplessness or hopelessness, anergia, 
anhedonia or change in libido.  He denied suicidal ideation or 
plan and homicidal ideation or plan.  No disorders in thought 
process or content were noted, he made good eye contact, and 
there was no motor activity or restlessness.  The VA examiner 
provided a diagnosis of PTSD and assigned a current GAF of 60.

In an October 2004 VA mental health treatment note, the treating 
physician diagnosed the Veteran with severe prolonged PTSD with 
psychosis.  He assigned the Veteran a GAF of 45 and noted that 
during the past year his GAF was 35.

Over the course of this appeal, the Veteran has been prescribed 
various medications to control his PTSD symptoms.  In spite of 
the prescribed medication the Veteran has continued to report 
PSTD symptoms ranging in severity from mild to serious as noted 
by the range of assigned GAF scores from 45 to 65.  

The Veteran reported that he has difficulty with concentration 
and remembering things.  The Veteran is competent to report the 
symptoms that he has experienced and Board finds the Veteran to 
be credible.  

The Veteran has demonstrated impaired thinking.  His thoughts 
have been described as suicidal and he has reported auditory 
hallucinations.  His mood has been described as erratic, 
depression, agitation, anxiety, panic, survivor guilt, rage, and 
good.  His affect has been described as mildly constricted and 
blunted.

His speech has been fluent, grammatical and free of paraphasia.  
His work efficiency has been noted to be affected by his 
difficulty in getting along with co-workers and his arguments 
while at work.  He is noted to have impaired sleep.  His impulse 
control and behavior are noted as irritable and quick to anger.

As such, the Board finds that the service-connected disability 
picture approaches but does not exceed a level of impairment 
manifested by occupational and social impairment with reduced 
reliability and productivity and difficulty in establishing and 
maintaining effective work and social relationships.  This level 
of dysfunction would not be consistent with more than moderate 
overall social and industrial inadaptability.  

The service-connected disability picture is not shown to cause 
occupational and social impairment with deficiencies in most 
areas and inability to establish and maintain effective 
relationships.  

The Board notes in this regard that the Veteran is not spatially 
disoriented.  His thinking is not shown to be deficient as a 
result of suicidal ideation subsequent to his initial treatment.  
He has no obsessional rituals interfering with routine activity, 
his speech is not intermittently illogical, obscure or 
irrelevant, nor does his depression affect independent 
appropriate and effective functioning.  Furthermore, the 
Veteran's anger and irritability have not devolved into impaired 
impulse control or behavior that manifests as unprovoked 
irritability with periods of violence.  His hygiene and 
appearance have remained normal. 

Given these facts, the Board finds that a rating in excess of 50 
percent for the service-connected PTSD is not assignable at any 
time during the course of the appeal.  


ORDER

For the period before July 14, 2005, an initial rating of 50 
percent, but no more, for the service-connected PTSD is granted, 
subject to the regulations controlling the award of VA monetary 
benefits.  



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


